                IN THE UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF ARKANSAS
                          CENTRAL DIVISION

CARL DAVIS JR.                                                         PLAINTIFF
ADC #80431

v.                         No: 4:20-cv-00336 JM-PSH


DEXTER PAYNE, et al.                                                DEFENDANTS




                                      ORDER

       The Court has reviewed the Proposed Findings and Partial Recommendation

submitted by United States Magistrate Judge Patricia S. Harris, and the objections

filed. Mr. Payne asks the Court to grant a stay of his case so that he may properly

exhaust his state remedies. However, the Court of Appeal of the Eighth Circuit has

made it clear that “[i]f exhaustion was not completed at the time of filing, dismissal

is mandatory.” Johnson v. Jones, 340 F.3d 624, 627 (8th Cir. 2003) After carefully

considering the objections and making a de novo review of the record in this case,

the Court concludes that the Proposed Findings and Partial Recommendation should

be, and hereby are, approved and adopted in their entirety as this Court’s findings in

all respects.
      IT IS THEREFORE ORDERED THAT:

      (1)    Davis’ claim that Jason Kelley failed to take corrective action after

Davis submitted Grievance VU-16-01051 in October 2016, is dismissed with

prejudice as time-barred;

      (2)    Davis’ claims regarding treatment provided by Dr. Steven Stringfellow

on October 4, 2016, and February 28, 2017, are dismissed with prejudice as time-

barred;

      (3)    Davis’ claims against Dexter Payne are dismissed without prejudice

due to Davis’ failure to exhaust available administrative remedies;

      (4)    Davis’ claims against Warden James Shipman are dismissed without

prejudice due to Davis’ failure to exhaust available administrative remedies;

      (5)    Davis’ claim that Jason Kelley failed to take corrective action in July

2017 are dismissed without prejudice due to Davis’ failure to exhaust available

administrative remedies;

      (6)    Davis’ claims against Sondra Parker are dismissed without prejudice

due to Davis’ failure to exhaust available administrative remedies;

      (7)    Davis’ claims against Lisa Smith are dismissed without prejudice due

to Davis’ failure to exhaust available administrative remedies;
      (8)   Davis’ claims against Dr. Shannon Wright Clark are limited to the

treatment provided by her on July 12 and 17, 2018, as described in VU-18-000412

and VU-18-00529; and

      (9)   Davis’ claims against Cortney Miller are limited to the treatment

provided by Miller on September 11, 2018, as described in VU-18-00529.

      DATED this 8th day of June, 2021.




                                    ________________________________
                                    UNITED STATES DISTRICT JUDGE
